Citation Nr: 0924183	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a left flat foot.

2.  Entitlement to increased evaluations for a right shoulder 
disability with a scar, initially evaluated as 20 percent 
disabling from July 10, 1999 through November 4, 2007 and as 
30 percent disabling beginning on November 5, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran initially served on active duty from September 
1965 to September 1968.  He subsequently served in the Naval 
Reserves, with periods of active duty from March 1991 to 
August 1991 and from October 1997 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The Veteran's claims were previously addressed in an April 
2007 Board decision.  In that decision, the Board denied 
entitlement to an initial evaluation in excess of 20 percent 
for a right shoulder disorder but increased the initial 
evaluation for a left flat foot from 10 percent to 20 
percent.  The Veteran appealed this decision insofar as 
evaluations in excess of 20 percent for those two disorders 
had not been granted.  In September 2008, the United States 
Court of Appeals for Veterans Claims granted a Joint Motion 
for Partial Remand as to these two issues, and the case is 
again before the Board.

The Board also notes that, in a December 2008 rating 
decision, the RO increased the evaluation for the Veteran's 
right shoulder disorder to 30 percent, effective as of 
November 5, 2007 and following receipt of a new claim as of 
that date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

A review of the September 2008 joint motion indicates that 
concerns raised by the Veteran's representative and the VA 
General Counsel included the absence of discussion of why the 
next higher rating for the left foot disorder was not 
warranted and the fact that the August 2000 VA examination 
addressing the right shoulder was "nearly seven years old at 
the time of consideration," along with the need for further 
discussion of the considerations of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Since the April 2007 Board decision, the Veteran underwent VA 
examinations for the right shoulder (February 2008) and the 
left foot (November 2008).  While the Board finds that the 
February 2008 VA examination adequately addressed the DeLuca 
considerations, the November 2008 VA examination did not, 
except to the extent that painful motion of the left foot was 
noted.  The Board thus finds that the Veteran should undergo 
a reexamination of the left foot, with further attention to 
the matters raised under DeLuca.

With regard to both claims, the Board notes that the Veteran 
has not, to date, been issued a Supplemental Statement of the 
Case addressing the new examination reports and other medical 
records recently added to the claims file.  This will need to 
be corrected upon remand.  See 38 C.F.R. §§ 19.9, 19.31 
(2008).  

The Board further notes that the December 2008 rating 
decision increasing the evaluation for the right shoulder 
disorder to 30 percent did not contain an adequate 
explanation of why an evaluation in excess of 20 percent was 
not warranted prior to November 5, 2007, with the RO citing 
only to the receipt of a new claim as of that date.  However, 
both the prior 20 percent evaluation and the current 30 
percent evaluation remain at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic or podiatric examination, with 
an appropriate examiner, to determine the 
symptoms and severity of the service-
connected left foot disorder.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note the extent to which the 
disorder is productive of painful motion, 
functional loss due to pain, weakness, 
excess fatigability, and additional 
disability during flare-ups.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  In readjudicating 
these claims, the question of whether an 
evaluation in excess of 20 percent for 
the right shoulder disorder prior to 
November 5, 2007 should be addressed.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




